Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/1/21, with respect to the reference: EP 2556715, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
The Section 101 and 112 rejections have been withdrawn.
Please note that this action has been made final.  This is at least because Applicant has amended the independent claims to address the indefiniteness of the previously recited term “at least one CFI value”, wherein it was unclear whether this “at least one CFI value” is one of the earlier recited “a set of CFI values”.  The amendments have altered the scope of the claims.
Applicant's arguments have been fully considered but they have been rendered moot in view of the new grounds of rejection set forth below, citing the new references NG and TAKEDA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8-12, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al.
As to claim 1, Ng disclose a user equipment UE configured to obtain control information, the UE comprising:
a processor configured to obtain a Control Format Indicator (CFI) pattern, wherein the CFI pattern comprises a set of CFI values, and each CFI value corresponds to a TTI or a sTTI (Figs. 1 and 4, disclosing UE; Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subfame is a TTI),
and the set of CFI values comprises a first CFI value (see discussion and citations above, wherein the CFI values includes at least one CFI value); and
“based on the CFI pattern” (see discussion and citations above, and paragraph 98, disclosing using the CFI values to decode/receive data).
Ng does not appear to explicitly disclose a first CFI value indicative of a duration of at least one downlink control channel in a first TTI or a first sTTI;  a decoder configured to decode downlink control information carried on the at least one downlink control channel in the first TTI or the first sTTI.
Takeda discloses a first CFI value indicative of a duration of at least one downlink control channel in a first TTI or a first sTTI (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”); 
a decoder configured to decode downlink control information carried on the at least one downlink control channel in the first TTI or the first sTTI (paragraph 8: “a user terminal can judge the number of PDCCH OFDM symbols in a predetermined TTI (for example, a subframe) based on the CFI transmitted in the PCFICH”, thus disclosing “on the at least one downlink control channel in the first TTI or the first sTTI”; paragraph 104: “DCI … is communicated by the PDCCH”, where paragraph 143 discloses a “received signal processing section 404” that receives and decodes the DCI).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of 
As to claim 2, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the set of CFI values corresponds to a set of Transmission Time Intervals (TTIs) or a set of short Transmission Time Intervals (sTTIs) within a frame. (Fig. 7 and 
As to claim 9, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the CFI pattern is configured semi-statically (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subfame is a TTI, and wherein the subframes are included in “frames”; see paragraph 41: semi-static RRC signaling is used to (re)configured the CFI pattern).
As to claim 10, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the CFI pattern is configured semi-statically (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subfame is a TTI, and wherein the subframes are included in “frames”; see paragraph 41: semi-static RRC signaling is used to (re)configured the CFI pattern),
The UE further comprising: a receiver configured to receive a RRC signaling from a network node, wherein information indicating the CFI pattern is carried in the RRC signal, and wherein the processing unit is configured to obtain the CFI pattern from the RRC signal (see discussion and citations above, wherein the CFI pattern is transmitted from the network to the UE via “dedicated RRC signaling”).

As to claim 8, Takeda and Ng teach the UE as in the parent claim 1.
Ng does not appear to explicitly disclose wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH).
Takeda further discloses wherein the downlink control channel is a physical downlink control channel (PDCCH) or a short physical downlink control channel (sPDCCH). (paragraph 8: “a user terminal 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeda discussed above, in conjunction with and to modify the teachings of Ng, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels, in view of the use of CFIs. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 21, Takeda and Ng teach the UE as in the parent claim 1.
Ng further discloses wherein the set of CFI values consists of 10 CFI values (Fig. 7 and paragraphs 39-47, 60-69, 90-100, disclosing the UE receiving a CFI pattern that comprises CFI values allocated over a plurality of subframes, wherein each subfame is a TTI, and wherein the subframes are included in “frames”, wherein in each “frame”, there are 10 subframes, each corresponding to a CFI value).

As to claim 12, please see rejection for claim 2 above.
As to claims 11 and 18, please see rejections for claims 1 and 8 above.
As to claim 19, please see rejection for claim 9 above.
As to claim 20, please see rejection for claim 10 above.
As to claim 22, please see rejection for claim 21 above.

Claims 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0094456 A1 to Ng, in view of U.S. Patent Publication No. 2017/0374646 A1 to Takeda et al., further in view of U.S. Patent Publication No. 2014/0098774 A1 to Gao et al.
As to claim 3, Takeda and Ng teach the UE as in the parent claim 2.
Gao further discloses wherein the set of TTIs comprises a downlink TTI and a special TTI; or wherein the set of sTTIs comprises a downlink sTTI, and a special sTTI. (see, e.g., Figs. 5-6 and Table 1, disclosing downlink, uplink and special subframes [which teaches TTIs])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gao discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Ng and Takeda teach the UE as in the parent claim 2.
Gao further discloses wherein the set of TTIs further comprises an uplink TTI; or wherein the set of sTTIs further comprises an uplink sTTI.  (see, e.g., Figs. 5-6 and Table 1, disclosing downlink, uplink and special subframes [which teaches TTIs])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Gao discussed above, in conjunction with and to modify the teachings of Ng and Takeda, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to allocation and scheduling resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Ng, paragraphs 1-42; Takeda, paragraphs 1-12; Gao, paragraphs 1-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 13, 14, please see rejections for claims 3, 4 above.


Potentially Allowable Subject Matter
Cancelled claims 7 and 17, as indicated in the office action of 12/15/20, may potentially be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections/objections are successfully traversed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463